Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2019-163270, filed on 09/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishige et al. (US 2014/0071306 A1) hereinafter Kunishige.
Regarding Claim 1, Kunishige teaches an image capturing apparatus (fig.1; camera) comprising: an image sensor (fig.4; imaging element 111); and a controller that controls the image sensor to shoot images for display to be displayed on a display device at a predetermined first cycle (fig.1; para.0065-0068; control microcomputer 101) and controls to shoot a still image in response to an image shooting instruction (fig.1; capturing still images and display at display 140), wherein, in a case where continuous shooting of still images is instructed during shooting the images for display at the first cycle (fig.1; Para.0055; first capturing still images), the controller changes a cycle at which the images for display are shot to a second cycle which corresponds to an integer multiple of speed of the continuous shooting of the still images while the continuous shooting is performed (fig.1; para.0065-0068; control microcomputer 101; performing continuous still image shooting), and controls the image sensor to shoot the still images at the speed of the continuous shooting and shoot the images for display at the second cycle (fig.1; continuously shooting still images and display on 140).  

Regarding Claim 2, Kunishige teaches the image capturing apparatus according to claim 1, wherein, in a case where an end of the continuous shooting is instructed, the controller changes the second cycle to the first cycle step by step in response to the end 

Regarding Claim 3, Kunishige teaches the image capturing apparatus according to claim 1 further comprising a display controller that controls to display the images for display on the display device at a predetermined first display cycle (para.0065-0068; control display images), wherein, in a case where the continuous shooting of still images is instructed while the images for display are displayed at the first display cycle (para.0065-0068; continue capturing images and control displaying images), the display controller changes a display cycle at which the images for display are displayed to a second display cycle which corresponds to an integer multiple of - 18 -10208183US01/P220-0554US the speed of the continuous shooting while the continuous shooting is performed (para.0065-0068; continue capturing images and control displaying images).  

Regarding Claim 4, Kunishige teaches the image capturing apparatus according to claim 3, wherein, in a case where end of the continuous shooting is instructed (fig.22), the display controller changes the second display cycle to the first display cycle step by step (fig.22; display shooting information when switching to stop moving images).  

Regarding Claim 5, Kunishige teaches the image capturing apparatus according to claim 3, wherein the first cycle and the first display cycle are the same cycle (para.0065-0068; capturing and displaying images).  

Regarding Claim 6, Kunishige teaches the image capturing apparatus according to claim 3, wherein the second cycle and the second display cycle are the same cycle (para.0065-0068; still image shooting and moving image shooting and displaying images in first and second cycle).  

Regarding Claim 7, Kunishige teaches the image capturing apparatus according to claim 3, wherein the second display cycle is a cycle closest to the first display cycle among cycles corresponding to integer multiples of the speed of the continuous shooting (fig.22; para.0065-0068; displaying images in first and second cycle as continue shooting still images and moving images).  

Regarding Claim 8, Kunishige teaches the image capturing apparatus according to claim 1 further comprising: a display controller that controls to display the images for display on the display device at a predetermined display cycle (display images in order of moving images and still images); and a processor that processes the images for display shot by the image sensor (fig.1; display unit), wherein, in a case where a timing for displaying a next image has come due to the display cycle before the processor finishes processes on the images for display shot at the second cycle (fig.5; moving images and still images), the display controller controls to continuously display the images for display displayed immediately before (fig.5; displaying moving images and then display continue still images).  

Regarding Claim 9, Kunishige teaches the image capturing apparatus according to claim 1, wherein the second - 19 -10208183US01/P220-0554US cycle is a cycle closest to the first cycle among cycles corresponding to integer multiples of the speed of the continuous shooting (fig.5; Para.0072; first cycle is moving image and second cycle is still image are closer to the each other).  

Regarding Claim 10, Kunishige teaches same reason as Claim 1.

Regarding Claim 11, Kunishige teaches same reason as Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698